426 F.2d 310
Robert Emmett GANGWER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22289.
United States Court of Appeals, Ninth Circuit.
April 2, 1970.

Appeal from the United States District Court Central District of California.
Before CARTER, Circuit Judge, and McNICHOLS, District Judge.
ORDER
PER CURIAM.


1
The petition for rehearing is granted, the prior opinion dated January 28, 1969, is withdrawn, the judgment is reversed and the case remanded to the trial court. Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969); United States v. Scott, 425 F.2d 55 (9 Cir. 1970).